Exhibit 10.1
LIMITED WAIVER
     LIMITED WAIVER dated as of May 13, 2008 executed by Beazer Homes USA, Inc.,
a Delaware corporation (the “Borrower”), the lenders party hereto (the
“Lenders”), and Wachovia Bank, National Association, as agent (the “Agent”).
     The parties hereto are party to that certain Credit Agreement dated as of
July 25, 2007 (as amended by that certain Waiver and First Amendment (the “First
Amendment”) dated as of October 10, 2007 and by that certain Second Amendment
dated as of October 26, 2007 and as further amended, supplemented, or modified
from time to time, the “Credit Agreement”; terms defined in the Credit Agreement
are used herein as defined therein). Article VII of the Credit Agreement
requires the Borrower to comply with certain financial covenants. The Borrower
has asked the Agent and Lenders to waive noncompliance with Section 7.01
[Minimum Consolidated Tangible Net Worth] and Section 7.02 [Leverage Ratio] of
the Credit Agreement for the fiscal period ended March 31, 2008 in accordance
with the terms set forth in this Limited Waiver.
     Section 1. Limited Waiver. Subject to the terms and conditions set forth
herein, but with effect on and after the date hereof, the Lenders hereby waive
compliance with Sections 7.01 and 7.02 of the Credit Agreement, at all times for
the period from and including January 1, 2008 through and excluding the earlier
of (i) the date of the occurrence of any other Default and (ii) June 30, 2008
(such period being the “Waiver Period”); provided that (x) the Borrower shall
furnish to the Agent the Restated Financial Statements no later than 3:00 p.m.
on May 15, 2008 in accordance with Section 2.1(b) of the First Amendment, (y) at
no time during the Waiver Period shall Consolidated Tangible Net Worth of the
Borrower be less than $700,000,000, and (z) at no time during the Waiver Period
shall the Leverage Ratio of the Borrower exceed 2.50 to 1.00. Failure to satisfy
any of the terms in the foregoing proviso shall terminate the Limited Waiver set
forth in this Section 1, end the Waiver Period, and constitute an Event of
Default under Section 8.01 of the Credit Agreement.
     Section 2. Applicable Eurodollar Margin. Notwithstanding anything to the
contrary in the Credit Agreement, and regardless of whether the Senior Notes
Resolution shall have occurred, during the Waiver Period, the Applicable
Eurodollar Margin shall be 3.50%. This Section 2 is not meant to extend the
Limited Waiver set forth in Section 1 nor is meant to modify Section 2.05 of the
Credit Agreement if the Senior Notes Resolution shall have not occurred.
     Section 3. Audit Committee Report. The parties hereto agree that Schedule 1
to the First Amendment is hereby supplemented by the disclosures made in the
draft of the Borrower’s Form 10-K for the fiscal year ended September 30, 2007
provided to the Agent on April 29, 2008, dated April 30, 2008 and the letter
from Robert L. Salomon of the Borrower to Darrell Perry of Wachovia Bank dated
May 9, 2008 regarding changes to be made to such draft Form 10-K and that
references therein to the Audit Committee Report shall be deemed to include such
disclosures.
     Section 4. Conditions Precedent. The waivers set forth in Section 1 hereof
shall become effective, as of the date hereof, upon (a) the execution and
delivery of this Limited Waiver by the Borrower, the Agent and the Required
Lenders, (b) the execution and delivery of the Acknowledgement and Consent in
the form set forth in Exhibit A hereto from each Guarantor, and (c) payment by
the Borrower to the Agent on account of each Lender entitled thereto a fee in an
aggregate amount equal to 10 basis points times each such Lender’s Commitment
calculated as of
Limited Waiver

1



--------------------------------------------------------------------------------



 



the date hereof, but such fees shall be payable only (i) to each Lender that has
delivered (including by way of facsimile or electronic mail) its executed
signature page to this Limited Waiver to the attention of Jolie Tenholder, of
Womble Carlyle Sandridge & Rice, PLLC, 301 S. College St., Charlotte, North
Carolina 28202, facsimile 704-444-9969, email jtenholder@wcsr.com, prior to 5:00
p.m., New York time, on Tuesday, May 6, 2008, and (ii) if the Borrower executes
this Limited Waiver.
     Section 5. Representations. The Borrower hereby represents and warrants to
the Agent and the Lenders that (a) the representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (after giving effect to this
Limited Waiver) as if made on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct in all material
respects as of such earlier date); provided that the representations and
warranties contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) shall be deemed to be made as set forth
in the Credit Agreement except that such representations and warranties shall be
deemed to be made with an exception for the matters identified in the Audit
Committee Report giving rise to the Restatement, and (b) after giving effect to
this Limited Waiver, no Default has occurred and is continuing.
     Section 6. Waiver of Claims. The Borrower acknowledges that the Agent and
Lenders have acted in good faith and have conducted themselves in a commercially
reasonable manner in their relationships with the Borrower and the Guarantors in
connection with this Limited Waiver and in connection with the Credit Agreement
and the other Loan Documents, the Borrower hereby waiving and releasing any
claims to the contrary. The Borrower, on its own behalf and on behalf of each of
its Affiliates, releases and discharges the Agent and Lenders, all Affiliates of
the Agent and Lenders, all officers, directors, employees, attorneys and agents
of the Agent and Lenders or any of their Affiliates, and all of their
predecessors in interest, from any and all claims, defenses and causes of
action, whether known or unknown, and whether now existing or hereafter arising,
including without limitation, any usury claims, that have at any time been
owned, or that are hereafter owned, in tort or in contract by the Borrower or
any Affiliate of the Borrower and that arise out of any one or more
circumstances or events that occurred prior to the date of this Limited Waiver.
     Section 7. Miscellaneous. Except as herein provided, the Loan Documents
shall remain unchanged and in full force and effect. The waiver set forth in
Section 1 hereof is not meant to be a waiver of any other term or provision in
Article VII of the Credit Agreement or any other term or provision of the Credit
Agreement. The Agent and the Lenders expressly reserve all of their rights and
remedies with respect to any other present or future Default arising under the
Credit Agreement (whether or not related to the matters addressed in this
Limited Waiver). This Limited Waiver may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Limited Waiver by
signing any such counterpart. This Limited Waiver shall be construed in
accordance with and governed by the law of the State of North Carolina, without
regard to the conflict of laws principles thereof.
Limited Waiver

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to
be duly executed and delivered as of the day and year first above written.

            BEAZER HOMES USA, INC., as Borrower
      By:     (SEAL)      Name:   Allan P. Merrill        Title:   Executive
Vice President and CFO     

            WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
      By:           Name:           Title:        

            CITIBANK, N.A., as a Lender
      By:           Name:           Title:        

            BNP PARIBAS, as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

            THE ROYAL BANK OF SCOTLAND, as a Lender
      By:           Name:           Title:        

Limited Waiver

3



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:           Name:           Title:        

            REGIONS FINANCIAL CORPORATION, as a Lender
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:        

            CITY NATIONAL BANK, a national banking association, as a Lender
      By:           Name:           Title:        

            PNC BANK, N.A., as a Lender
      By:           Name:           Title:        

            UBS LOAN FINANCE, LLC, as a Lender
      By:           Name:           Title:        

            COMERICA BANK, as a Lender
      By:           Name:           Title:        

Limited Waiver

4



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
     Reference is made to the Limited Waiver, dated as of May ___, 2008 (the
“Limited Waiver”), to and under the Credit Agreement, dated as of July 25, 2007
(as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among Beazer Homes USA, Inc., a Delaware corporation (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”) and Wachovia Bank, National Association, as agent (in such capacity,
the “Agent”). Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement are used herein as therein defined.
     Each of the undersigned parties to the Guaranty hereby (a) consents to the
transactions contemplated by the Limited Waiver and (b) acknowledges and agrees
that the guarantees and grants of security interests made by such party
contained in the Guaranty are, and shall remain, in full force and effect after
giving effect to the Limited Waiver.

          GUARANTORS:   APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER REALTY, INC.
BEAZER REALTY CORP.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC.
      By:   (SEAL)       Name:   Allan P. Merrill        Title:   Executive Vice
President     

Limited Waiver

5



--------------------------------------------------------------------------------



 



            ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
 
    By: BEAZER HOMES CORP., its Managing Member       By:   (SEAL)        
Name:   Allan P. Merrill        Title:   Executive Vice President     

            BEAZER SPE, LLC


By:  BEAZER HOMES HOLDINGS CORP., its Member
      By:   (SEAL)         Name:   Allan P. Merrill        Title:   Executive
Vice President     



            BEAZER HOMES INDIANA, LLP
BEAZER REALTY SERVICES, LLC
PARAGON TITLE, LLC
TRINITY HOMES, LLC


By: BEAZER HOMES INVESTMENTS, LLC, its Managing Member or Managing Partner


By: BEAZER HOMES CORP., its Managing Member
      By:   (SEAL)         Name:   Allan P. Merrill        Title:   Executive
Vice President     

Limited Waiver

6



--------------------------------------------------------------------------------



 



            BEAZER HOMES TEXAS, L.P.
TEXAS LONE STAR TITLE, L.P.


By: BEAZER HOMES TEXAS HOLDINGS, INC., its Managing Partner
      By:   (SEAL)         Name:   Allan P. Merrill        Title:   Executive
Vice President     

            BH BUILDING PRODUCTS, LP


By: BH PROCUREMENT SERVICES, LLC, its General Partner


By: BEAZER HOMES TEXAS, L.P., its Managing Member


By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner
      By:   (SEAL)         Name:   Allan P. Merrill        Title:   Executive
Vice President     

            BH PROCUREMENT SERVICES, LLC


By: BEAZER HOMES TEXAS, L.P., its Managing Member


By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner
      By:   (SEAL)         Name:   Allan P. Merrill        Title:   Executive
Vice President     

Limited Waiver

7